Citation Nr: 1034942	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  07-37 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
right sacroiliitis for the period prior to November 28, 2007.

2.  Entitlement to an evaluation in excess of 40 percent for 
right sacroiliitis for the period beginning February 1, 2008.

3.  Entitlement to an evaluation in excess of 20 percent for 
right lower extremity weakness, secondary to right sacroiliitis, 
beginning July 7, 2007.

4.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his fiancée


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 2002 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied an 
evaluation in excess of 10 percent for the Veteran's back 
disability.  The Veteran timely appealed that decision.

During the appeal period, the Veteran underwent back surgery in 
November 2007, and was subsequently granted a temporary total 
rating for convalescence for the period of November 28, 2007, to 
January 31, 2008, in a July 2008 rating decision.  That July 2008 
rating decision also assigned a 40 percent evaluation for his 
back disability following the expiration of his temporary total 
rating on February 1, 2008.  The Veteran has continued to 
disagree with his assigned disability evaluation throughout the 
appeal period.

The Veteran and his fiancée, Ms. T., testified in a Central 
Office Board hearing before the undersigned Acting Veterans Law 
Judge in August 2010 in Washington, DC; a transcript of that 
hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's low back disability is not manifested by 
forward flexion of less than 60 degrees; a combined thoracolumbar 
range of motion that is less than 120 degrees; any abnormal gait 
or spinal contour which is due to muscle spasms or guarding; nor 
is there any evidence that the Veteran was prescribed bed rest by 
a physician.  

2.  The Veteran's service-connected back disability demonstrates 
favorable ankylosis for the period beginning February 1, 2008, 
but does not demonstrate unfavorable ankylosis of the 
thoracolumbar spine or incapacitating episodes of at least six 
weeks within any 12-month period during the appeal period.

3.  The Veteran's symptomatology associated with his right lower 
extremity weakness, including decreased sensation and reflexes, 
numbness and pain, are most closely approximated to moderate 
symptoms.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for 
right sacroiliitis, for the period prior to November 28, 2007, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5236, 5243 
(2009).

2.  The criteria for an evaluation in excess of 40 percent for 
right sacroiliitis, beginning February 1, 2008, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5236, 5243 (2009).

3.  The criteria for an evaluation in excess of 20 percent for 
right lower extremity weakness, associated with right 
sacroiliitis, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) defines VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain. 38 C.F.R. § 3.159(b) (2009).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).

In this case, preadjudication VCAA notice was provided in a July 
2007 letter in connection with his claim, regarding what 
information and evidence is needed to substantiate his claim for 
increase, as well as what information and evidence must be 
submitted by the Veteran and what information and evidence will 
be obtained by VA.  That letter additionally informed the Veteran 
how disability evaluations and effective dates are assigned, and 
the type evidence which impacts those determinations, to include 
evidence from medical providers, statements from others who could 
describe their observations of his disability level, and his own 
statements describing the symptoms, frequency, severity and 
additional disablement caused by his disability.  The letter also 
advised the Veteran of the necessity of providing medical or lay 
evidence demonstrating the level of disability, and the effect 
that the disability has on his employment.  The case was last 
adjudicated in November 2009.

Regarding the duty to assist, the record also reflects that VA 
has made reasonable efforts to obtain relevant records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file include 
the Veteran's VA treatment records and examination reports, 
private treatment records, and lay statements from his family.

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by submitting evidence and argument, as well as 
presenting for VA examinations and testifying in the Central 
Office Board hearing in August 2010.  Thus, the Veteran was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notices is not shown to have affected 
the essential fairness of the adjudication or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See Conway, 
353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be reviewed 
in relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2009); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2009); where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2009).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Although the regulations do 
not give past medical reports precedence over current findings, 
the Board is to consider a veteran's medical history in 
determining the applicability of a higher rating for the entire 
period in which the appeal has been pending.  Id.; Powell v. 
West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels of 
compensation from the time the increased rating claim was filed 
until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. §§ 4.45, 4.59 (2009).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Increased Evaluations for Service-Connected Right Sacroiliitis

The Veteran's right sacroiliitis may be rated either under the 
General Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, whichever method results in the 
higher evaluation.  

The General Rating Formula for Diseases and Injuries of the Spine 
provides that, with or without symptoms such as pain, stiffness, 
or aching in the area of the spine affected by residuals of 
injury or disease, the following ratings will apply.  A 
10 percent evaluation requires evidence of forward flexion 
greater than 60 degrees but less than 85 degrees; or, the 
combined range of motion of the thoracolumbar spine greater than 
120 degrees but less than 235 degrees; or, muscle spasm, guarding 
or localized tenderness not resulting in an abnormal gait or 
spinal contour; or, vertebral body fracture with loss of 50 
percent or more of the height.  

A 20 percent evaluation requires evidence of forward flexion of 
the thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour, such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  

A 40 percent evaluation requires evidence of forward flexion of 
the thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine.  

Any associated objective neurologic abnormalities may be rated 
separately under an appropriate Diagnostic Code.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the 
Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation of the 
combined range of motion.  Id. at Note (2).

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id. at Note (5).

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, a 10 percent evaluation may be 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 1 week but less than 
2 weeks during the past 12 months.  A 20 percent evaluation may 
be assigned with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months.  A 40 percent evaluation may be assigned with 
incapacitating episodes having a total duration of at least 
4 weeks but less than 6 weeks during the past 12 months.  A 60 
percent evaluation may be assigned with incapacitating episodes 
having a total duration of at least 6 weeks during the past 12 
months.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, Diagnostic Code 
5243 (2009).  

An incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id. at 
Note (1).

Increased Evaluation for the Period Prior to November 28, 2007

The Board notes that the Veteran filed his claim for increase in 
July 2007.  The Veteran, at that time, was assigned a 10 percent 
evaluation, and was denied a higher evaluation for his service-
connected right sacroiliitis in the September 2007 rating 
decision, the subject of this appeal.

The Veteran underwent a VA examination in May 2006 for his 
service-connected back disability.  At that time the Veteran 
reported that he had constant back pain for approximately two 
years, but did not have any stiffness or weakness.  The back pain 
was squeezing, aching, sticking and cramping in nature, which was 
elicited by physical activity.  The Veteran indicated that he is 
relieved by rest and medication, but that he is not incapacitated 
due to his condition and can function with medication.  The 
Veteran reported that he did not lose any time from work due to 
his back disability.  At that time, the Veteran was employed as a 
mechanic for three years, and could perform many activities of 
daily living, including pushing a mower, brushing his teeth, and 
gardening activities.  

On examination, the Veteran's gait and posture were normal and he 
did not use a device for assistance in ambulation.  The back did 
not demonstrate any radiating pain or muscle spasm, through there 
was tenderness at the right sacroiliac joint.  There was no 
ankylosis noted at that time.  The Veteran's lumbar spine 
demonstrated forward flexion to 90 degrees, extension to 30 
degrees, right and left lateral flexion to 30 degrees, and right 
and left rotation to 30 degrees.  The Veteran was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination after repetitive use or flare-up.  At 
that time, there was no evidence of intervertebral disc syndrome 
(IVDS).  X-rays of the Veteran's lumbar spine were normal, and 
the Veteran was diagnosed with right sacroiliitis.

VA treatment records demonstrate that the Veteran's lower back 
had a normal range of motion in June 2007, though, at that time, 
no measurements were taken.  An MRI in June 2007, however, 
indicated that the Veteran had a ruptured L4 disc.  Another MRI 
done in September 2007 MRI indicated that the Veteran had a large 
epineural cyst that practically occluded the right L5-S1 
foraminal recess, with displaced cauda from the midline to the 
left.  X-rays from that time also revealed that the Veteran's 
thoracolumbar spine has a minimal scoliotic curvature to the 
right, which may be positional, though the Veteran had normal 
vertebral height and alignment.  The Veteran was diagnosed with 
minimal lumbar dextroscoliosis, which may be positional.  

The Veteran underwent another VA examination in August 2007.  At 
that time, he reported a three-year history of his 
symptomatology.  He reported stiffness and pain, which occurred 
on a constant basis and was described as aching and sharp with a 
severity of 10 out of 10.  The pain was elicited with physical 
activity and was relieved by rest or pain medication.  The 
Veteran was able to function with these measures, and 
specifically noted that there was no physician-recommended 
incapacitation throughout the appeal period.  

On examination, the Veteran's gait and posture was normal and the 
Veteran did not use an ambulatory device of any kind.  His lumbar 
spine did not demonstrate any radiation of pain on movement, 
muscle spasm, or palpable tenderness.  There was no ankylosis or 
deformity noted.  The Veteran's back had a forward flexion to 
90 degrees, extension to 30 degrees, right and left lateral 
flexion to 30 degrees, and right and left rotation to 30 degrees.  
There was no additional loss of range of motion due to pain, 
fatigue, weakness, lack of endurance or incoordination.  The 
Veteran did not have any noted deformities such as scoliosis, 
abnormal lordosis or kyphosis, and there was no evidence of IVDS 
noted.  The VA examiner noted that the Veteran's symptoms only 
minimally affected his ability to perform his usual occupation 
and activities of daily living.

In a September 2007 VA treatment note, the Veteran reported 
persistent pain since his injury in service to his back.  At that 
time, the Veteran reported that Vicodin modified his pain, but 
that other lesser medications had been ineffective.  Examination 
revealed that the Veteran had tenderness over the L4 
intervertebral space, but did not have any tenderness in the 
paraspinal muscles.

In his September 2007 notice of disagreement, the Veteran 
indicated that he was experiencing a lot of pain and that, since 
May 2007, his symptoms had worsened, at which time he had to quit 
his job due to his back pain.  He indicated that pain medication 
to that point had been ineffective and that he could not get 
injections in his back because he could not afford the medical 
treatment.  The Veteran also submitted lay statements from his 
mother and father at that time, each of whom indicated that the 
Veteran was suffering from back pain since his discharge from 
service and that he had never missed a day of work in his life 
before having to quit due to his back pain.

The Board notes that in order for the Veteran to establish a 
higher evaluation than the 10 percent currently assigned for the 
period prior to November 28, 2007, the evidence of record must 
demonstrate that the Veteran's lumbosacral spine had forward 
flexion limited to less than 60 degrees but more than 30 degrees; 
a combined range of motion of his thoracolumbar spine which was 
less than 120 degrees; or, muscle spasm or guarding severe enough 
to result in abnormal gait or abnormal spinal contours, such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

As noted throughout the evidence above, the Veteran's 
thoracolumbar range of motion was normal.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine, 
Note (2); see also Plate V.  Moreover, the objective evidence of 
record does not demonstrate that the Veteran's spine was limited 
to less than 60 degrees of forward flexion, nor was there a 
combined range of motion that was less than 120 degrees during 
the period prior to November 28, 2007.  

The Board has specifically taken into account Deluca and the 
factors such as pain, fatigue, weakness, lack of endurance and 
incoordination when considering whether the Veteran's loss of 
range of motion is entitled to a higher rating.  However, there 
is no objective evidence of record which demonstrates that such 
factors significantly limit him as to make his disability picture 
more closely approximate to the criteria applicable to a 
disability evaluation higher than the 10 percent currently 
assigned.

Additionally, the objective evidence throughout the appeal period 
prior to November 28, 2007, specifically noted that the Veteran's 
gait and posture were normal, and the August 2007 VA examiner 
specifically noted that the Veteran did not demonstrate any 
scoliosis, abnormal lordosis or kyphosis at that time.  Likewise, 
the objective evidence of record reveals that the Veteran did not 
have any muscle spasms or guarding throughout the appeal period.  
While the Board acknowledges evidence of abnormal scoliosis in 
the September 2007 
x-rays, such scoliosis was indicated as potentially being 
positional, and was not associated with any muscle spasms or 
guarding- in any case, this finding alone does not result in a 
disability picture most nearly approximating the next-higher 
evaluation.

Finally, the evidence of record does not demonstrate that the 
Veteran had any incapacitation or physician-prescribed bed rest 
for his service-connected back disability at any time throughout 
the appeal period.

In summary, the Board finds that the Veteran's thoracolumbar 
spine does not demonstrate a forward flexion of less than 60 
degrees; a combined thoracolumbar range of motion that is less 
than 120 degrees; or, any abnormal gait or spinal contour which 
is due to muscle spasms or guarding throughout the appeal period 
prior to November 28, 2007.  Nor is there any evidence showing 
that the Veteran was prescribed bed rest by a physician which 
totaled more than 2 weeks, but less than 4 weeks, within a 12-
month period during the period prior to November 28, 2007.  

Accordingly, the Veteran's claim for an evaluation in excess of 
10 percent for his service-connected right sacroiliitis must be 
denied for the period in question.  See 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5236, 5243; Deluca, supra.

Increased Evaluation for the Period Beginning February 1, 2008

The Board notes that the Veteran has been assigned a 40 percent 
evaluation following the expiration of the convalescence period 
for his back surgery from November 28, 2007, through January 31, 
2008.  He underwent a VA examination of his back in February 
2008.  He reported stiffness, weakness and pain in his lower back 
for approximately five years.  The pain was constant, burning, 
aching and sticking, and it travelled down his right leg.  The 
Veteran's pain was precipitated by physical activity and relieved 
by medication, though the Veteran was noted that he could 
function with medication.  The VA examiner noted that the Veteran 
had a L5-S1 spinal fusion.  

On examination, the Veteran had a normal posture and gait, and 
did not need an assistive device for ambulation.  The 
thoracolumbar spine had evidence of radiating pain on movement, 
without muscle spasm or tenderness.  The Veteran had favorable 
ankylosis of the lumbar spine, which was neutral at the L5-S1 
fusion site.  Range of motion for the lumbar spine was not 
recorded because the Veteran's spine was ankylosed.  The VA 
examiner noted that there were signs of intervertebral disc 
syndrome, which did not cause any bowel, bladder or erectile 
dysfunction.

The Veteran sought treatment at VA for his back since his 
surgery.  It was noted in April 2008 that he had a limitation in 
the flexion of his back, but no measurements were taken at that 
time.  Another April 2008 treatment note reveals that the 
Veteran's pain in his right back decreased since his surgery, and 
that he was able to walk up to a mile per day, though he reported 
stiffness and limited flexion of his back.  On examination, the 
Veteran was noted as having decreased flexion and extension of 
his back.  X-rays from that day indicated that the hardware and 
the Veteran's spine were in good position and alignment.  A 
November 2008 x-ray noted post-surgical changes to the Veteran's 
lower back.  In January 2009, the Veteran again reported pain in 
his lower back, but noted that it was more "surgical pain" 
rather than the back pain he experienced prior to his surgery.  

Private treatment records dated in March 2010 noted that there 
were no lesions, deformities or paraspinal musculature that was 
tender to palpitation.  The Veteran's lumbar spine range of 
motion was noted as normal without mechanical back pain.  The 
Veteran's paraspinal muscle strength and tone were within normal 
limits.  The private doctor noted that the Veteran was taking 
Naprosyn and Vicodin for his symptoms following surgery.  He 
stated that he reviewed the studies (x-rays) of the Veteran's 
lumbar spine and noted that there was not any evidence of 
significant disc herniation, but there was a large amount of scar 
tissue and an interbody graft in place at the L5-S1 spinal 
segment.  The Veteran was diagnosed with degeneration of lumbar 
intervertebral disc.  He was given a prescription for physical 
therapy at that time.  

July 2010 VA treatment records note that the Veteran had 
tenderness in the right lumbosacral muscle group, with tenderness 
over the L4-5 and L5-S1 inner spaces.  The Veteran was diagnosed 
with chronic low back pain and was told to continue physical 
therapy for his back.

At his Central Office hearing in August 2010, the Veteran 
indicated that he was taking pain killers and other medication 
for his back on a daily basis, and that he will sometimes treat 
himself by lying on a heating pad.  He indicated that he was 
taking some classes and that he struggled with traveling to and 
from class with his heavy books.  

The Board notes that in order for the Veteran to establish a 
higher evaluation than that currently assigned, the evidence of 
record must demonstrate that the thoracolumbar spine is 
unfavorably ankylosed or that he has had at least six weeks of 
incapacitating episodes within a 12-month period during the 
appeal period.  The Board finds that the evidence of record does 
not demonstrate either of those requirements, and therefore, an 
evaluation higher than 40 percent is not warranted in this case, 
as will be further explained below.

As noted above, the Veteran's thoracolumbar spine clearly 
demonstrated favorable ankylosis during the February 2008 VA 
examination.  However, there is no evidence that the Veteran's 
thoracolumbar spine demonstrated unfavorable ankylosis at any 
time throughout the appeal period.  

Moreover, there is no evidence in the record that the Veteran was 
prescribed bed rest for his back disability at any time during 
the appeal period.  In fact, he was specifically prescribed 
physical therapy by his private doctor in March 2010 and it was 
continued by VA in July 2010.  Thus, the evidence of record does 
not demonstrate that following his surgery convalescence, 
beginning February 1, 2008, the Veteran was prescribed more than 
six weeks of bed rest for his back disability.

Accordingly, an evaluation in excess of the currently-assigned 40 
percent is not for application in this case, and the Veteran's 
claim for an increased evaluation beginning February 1, 2008, 
must be denied.  See 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5236, 5243; Deluca, supra.

Increased Evaluation for Right Lower Extremity Weakness

At his hearing, the Veteran indicated that he believed that his 
back disability, which was rated at 60 percent, was inadequate.  
The Board notes that the 60 percent evaluation the Veteran was 
referring to was his combined rating, which includes his right 
lower extremity weakness disability.  Thus, the Board will review 
the propriety of his right lower extremity weakness as a 
component of the instant appeal.  

The Veteran was service-connected for his right lower extremity 
weakness beginning July 6, 2007, and was assigned a 20 percent 
disability evaluation at that time.  Such disability is rated 
under Diagnostic Code 8520, paralysis of the sciatic nerve.  
Under Diagnostic Code 8520, a 20 percent rating is warranted when 
there is moderate incomplete paralysis.  A 40 percent rating is 
warranted when there is moderately severe incomplete paralysis.  
A 60 percent rating is warranted when there is severe incomplete 
paralysis, with marked muscular atrophy.  Finally, an 80 percent 
rating is warranted when there is complete paralysis; the foot 
dangles and drops, no active movement possible of muscles below 
the knee, flexion of knee weakened or (very rarely) lost.  38 
C.F.R. § 4.124a, Diagnostic Code 8520 (2009).

VA treatment records indicate that in June 2007 the Veteran was 
diagnosed with right sciatica.  At that time the Veteran was 
tender over his right sciatic nerve, but had normal muscle 
strength and sensation to light touch was intact bilaterally.  
Private treatment records from that time indicated that the 
Veteran also complained of right lower extremity weakness with 
radiating pain to his foot.  In a June 2007 private examination, 
he had normal motor strength, though there was easy fatigability 
on the right with toe raises.  He had decreased sensation in the 
right S1 distribution, with deep tendon reflexes 1 to 2+ 
symmetrically, with the exception of absent at the right ankle 
joint.  The Veteran was mildly positive straight leg raise on the 
right.

In the August 2007 VA examination, the Veteran reported 
occasional radiation of his lower back pain to his right lower 
extremity with sciatic nerve distribution.  The Veteran reported 
such pain was aching and occasionally sharp with a severity of 
10 out of 10.  The Veteran was able to function, though he had 
difficulty performing multiple physical exertional activities 
without pain.  On neurological examination, his coordination was 
normal and he demonstrated negative Romberg testing.  There was 
no evidence of peripheral neuropathy, either sensory or motor.  
Motor and sensory testing of the upper and lower extremities was 
grossly normal.  However, the Veteran patellar and calcaneal 
tendons were noted as having deep tendon reflexes 2/4 
bilaterally.

VA treatment records from September 2007 further indicate 
positive lumbosacral pain with right straight leg raising at 30 
degrees.  The Veteran had 2+ bilateral knee jerk, however.  In 
April 2008, the Veteran complained of decreased right lower 
extremity symptomatology since his back surgery, indicating that 
he only had pain and numbness in his right foot and great toe at 
that time.  He stated that he was able to walk a mile per day.  
On examination, the Veteran's gait was stable and balanced with 
normal bilateral lower extremity muscle strength and sensation 
intact to soft touch.  Deep tendon reflexes were nonpathologic.  
In May 2008, the Veteran complained of right foot pain and 
numbness, particularly as it radiates down his right leg from his 
back.  He indicated that standing and raising his right leg 
aggravates his condition.  Examination showed that palpitation of 
the right food did not aggravate the pain, but that it hurts if 
he stands on it.  The Veteran's right leg did not demonstrate any 
edema, discoloration or particular localized tenderness at that 
time.  

In the February 2008 VA examination, the Veteran reported right 
lower extremity weakness and being diagnosed with sciatica.  He 
described the pain as constant and localized, burning and sharp, 
with a severity of 7 out of 10.  He reported that it is elicited 
with physical activity and relieved by rest and medication, and 
he also reported that he could function with medication.  On 
examination, he had radiating pain on movement described as 
palpitation over the SI joint.  However, there was negative right 
straight leg testing.  No muscle spasm or tenderness was noted.  
The Veteran's right foot extension and right great toe extension 
was 3 out of 5.  The Veteran's right lower extremity had a knee 
jerk 1+ without any ankle jerk.  

A March 2010 private examination noted that the Veteran's right 
lower extremity had normal strength and he was able to heel to 
toe walk.  His patellar reflex and ankle reflex were 2+ and 
Babinski response was negative.  The Veteran's sensation was 
intact to light touch and pinprick.  His gait was normal and he 
was able to stand without difficulty.  However, in a July 2010 VA 
treatment examination, the Veteran continued to complain of right 
sciatica.  He was noted as not being able to raise his right leg 
greater than 5 degrees and figure 4 was not permitted at all.  
The Veteran had 0-1+ knee jerks bilaterally and had pain and 
touch sensations intact.

Given the foregoing evidence, the Board finds that an evaluation 
in excess of 20 percent for right lower extremity weakness is not 
warranted.  The Board specifically notes that throughout the 
appeal period the Veteran's right lower extremity had normal 
muscle strength.  The Board acknowledges that the Veteran had 
numbness and pain that radiated down his right leg to his right 
foot, and had decreased sensation and tendon reflexes.  Those 
symptoms, however, particularly those demonstrated on the 
February 2008 VA examination, do not more closely approximate to 
moderately severe in nature.  The Board finds that such symptoms 
demonstrated throughout the appeal period are more closely 
approximated to moderate symptoms.  

Accordingly, the Board finds that an evaluation in excess of the 
20 percent currently assigned is not warranted on the evidence of 
record.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Other Considerations

The Board has considered whether the Veteran's right sacroiliitis 
and right lower extremity weakness present an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that referral 
to the appropriate officials for consideration of an 
extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) 
(2009); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a finding 
that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
levels and symptomatology and provide for consideration of 
additional symptomatology than is currently shown by the 
evidence.  Thus, his disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluations are, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Consequently, referral for extraschedular consideration 
is not warranted. 

In reaching the above conclusions, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's 
claims, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-56 (1990).


ORDER

An evaluation in excess of 10 percent for right sacroiliitis, for 
the period prior to November 28, 2007, is denied.

An evaluation in excess of 40 percent for right sacroiliitis, for 
the period beginning February 1, 2008, is denied.

An evaluation in excess of 20 percent for right lower extremity 
weakness, associated with right sacroiliitis, is denied.


REMAND

In statements throughout the appeal period, including a June 2008 
correspondence sent to his Congressman, the Veteran has indicated 
that he has been unable to work since May 2007 due to his back 
pain caused by his service-connected right sacroiliitis.  

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the United 
State Court of Appeals for Veterans Claims (Court) held that "a 
request for a TDIU, whether expressly raised by a veteran or 
reasonably raised by the record, is not a separate claim for 
benefits, but rather involves an attempt to obtain an appropriate 
rating for a disability or disabilities, either as part of the 
initial adjudication of a claim or, if a disability upon which 
entitlement to TDIU is based has already been found to be service 
connected, as part of a claim for increased compensation."  

The Court also stated that "when entitlement to TDIU is raised 
during the adjudicatory process of the underlying disability or 
during the administrative appeal of the initial rating assigned 
for that disability, it is part of the claim for benefits for the 
underlying disability."  Id. at 454.  Hence, the Veteran's claim 
for an increased evaluation for his service-connected back 
disability includes consideration of whether TDIU is warranted 
under the provisions of 38 C.F.R. §§ 3.340, 3.341, 4.16.  

Thus, on remand, the Veteran should be provided with appropriate 
notice as to how to substantiate a claim for TDIU and afforded a 
general medical examination.  The examiner is asked to render an 
opinion as to whether it is at least as likely as not (50 percent 
or greater probability) the Veteran's service connected 
disabilities alone, without reference to any nonservice-connected 
disabilities or age, prevent the Veteran from maintaining 
substantially gainful employment.


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with 
notice of how to substantiate a claim for 
TDIU.

2.  Schedule the Veteran for a VA general 
medical examination.  The examiner should 
review the claims file in conjunction with 
the examination and indicate that such review 
has occurred.  

The examiner is asked to opine whether it is 
at least as likely as not (50 percent or 
greater probability) that the service-
connected back disability, to include right 
sacroiliitis and right lower extremity 
weakness, and his right shoulder impingement 
syndrome -alone and without any reference to 
the Veteran's age or non-service-connected 
disabilities-is sufficient to preclude 
substantially gainful employment in light of 
his professional qualifications and 
employment history.  

A rationale for all opinions and conclusions 
should be provided.

3.  After the development requested above has 
been completed, the RO/AMC should again 
review the record and readjudicate the 
Veteran's claim for TDIU.  If the benefit 
sought on appeal remains denied, the Veteran 
and his representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto before the 
case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


